Citation Nr: 1427394	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-41 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a TDIU.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing is of record and associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he is unemployable either primarily or entirely as a result of his service-connected posttraumatic stress disorder (PTSD).  At the time of his May 2011 videoconference hearing, he related that he was currently employed in a less than full-time capacity.  He was employed by a friend performing seasonal farm work for a short duration of time.  He also indicated during his May 2011 videoconference hearing that he was considering applying for Social Security Administration (SSA) disability benefits.  In this regard, in a November 2011 remand of the TDIU issue, the Board considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000) and other cases, in which the United States Court of Appeals for Veterans Claims has held that VA has a duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The possibility that SSA records could contain evidence relevant to the TDIU claim cannot be foreclosed absent a review of those records.  As such, the Board stated that an attempt should be made to determine whether the Veteran actually applied for SSA benefits, and if so, obtain any of those records and associate them with his claims folder.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

The AOJ was instructed to contact the Veteran and determine if he had made a SSA disability claim, and if so, the AOJ was to make an effort to obtain those records to include any decision made by an Administrative Law Judge and any medical records relied upon by SSA in making its decision.  Any negative reply was to be included in the claims folder.  The Board finds no evidence in the record that the Veteran or SSA have been contacted in this regard, and no reply, negative or otherwise, has been included with the claims folder.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  This was not done.  The AOJ should attempt to ascertain, as requested, whether the Veteran applied for SSA disability benefits and, if so, obtain the medical evidence used to make a decision, and any Administrative Law Judge or other decision made in this regard should be obtained and associated with the claims folder.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims folder was last updated by the AOJ.  

2.  The AOJ should contact the Veteran and if he advises that he has filed a claim for SSA disability benefits, it should contact SSA and request any records related to the Veteran's claim of entitlement to disability benefits, to include any decision made by an Administrative Law Judge and any medical records relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply should be included in the claims folder.  

3.  Thereafter, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

